This claim is for taking and transcribing testimony to be used on behalf of the defense in the case of Catherine Cutting v. The People of the State of Illinois. The Attorney General enters the appearance of the State and submits the cause for hearing and decision upon the affidavits attached to the claim. The affidavits show that the services were performed at the request of the Attorney General, and that the charges made are just and reasonable. It is therefore considered that the claimant, Elizabeth H. Ryan be, and she is awarded the sum of thirty-one dollars and fifty cents ($31.50) in full of her claim.